Citation Nr: 0930737	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  00-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the residuals of cervical fusion from C5 through C7, status 
post cervical herniated nucleus pulposus with cervical 
spondylosis, to include whether separate ratings are 
warranted under Diagnostic Codes 7517 and 7522.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran performed active military service from January 
1968 to October 1973, from August 1992 to February 1993, and 
November 1994 to September 1996, with periods of active duty 
for special work.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 rating decision of the Roanoke, Virginia, 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In that decision, the RO granted service connection for the 
residuals of cervical fusion from C5 through C7, status-post 
cervical herniated nucleus pulposus with cervical 
spondylosis, and assigned 20 percent rating, effective from 
December 3, 1998.  The Veteran perfected a timely appeal that 
contested the 20 percent rating assigned for this disability.  
The Board remanded this matter in August 2003 and May 2007.

As will be discussed below, the Board believes that the issue 
concerning separate ratings under Diagnostic Codes 7517 (for 
injury of the bladder) and 7522 (for erectile dysfunction) 
may be reasonably inferred from the evidence of record.  
Therefore, for purposes of this appeal, the Board construes 
the issue as listed on the cover page.

The record raises the issue of entitlement to s special 
monthly compensation for loss of use of a creative organ.  As 
this claim has not been adjudicated by the RO, it is not in 
appellate status and is therefore referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.  Throughout the entire claims period, the Veteran's 
residuals of cervical fusion from C5 through C7, status post 
cervical herniated nucleus pulposus with cervical spondylosis 
are manifested by pronounced sensory impairment involving the 
upper and lower extremities, with little intermittent relief, 
following surgeries in October 1996 and August 2002.

2.  Throughout the entire claims period, the evidence 
demonstrates that the Veteran has decreased bladder sensation 
with urinary urgency and reports of urinating two times a 
night and every three hours during the day, as a residual of 
the service-connected cervical fusion from C5 through C7, 
status post cervical herniated nucleus pulposus with cervical 
spondylosis.

3.  Throughout the entire claims period, the evidence 
demonstrates that the Veteran has erectile dysfunction, as a 
residual of the service-connected cervical fusion from C5 
through C7, status post cervical herniated nucleus pulposus 
with cervical spondylosis; although there is reported loss of 
erectile power, penile deformity is not demonstrated by the 
evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
residuals of cervical fusion from C5 through C7, status post 
cervical herniated nucleus pulposus with cervical spondylosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (1998, 2002) 
and 5243 (2008).

2.  The criteria for a separate disability rating of 10 
percent for decreased bladder sensation with urinary urgency 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7517 (1998, 
2008); 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2008); Esteban v. Brown, 
6 Vet. App. 259 (1994).

3.  The criteria for a separate noncompensable rating for 
erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic 
Code 7522 (2001, 2008); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2008); Esteban v. Brown, 6 Vet. App. 259 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VA notified the Veteran of the VCAA requirements by letters 
dated March 2004 and June 2007.  The VCAA letters informed 
the Veteran of the types of information and evidence not of 
record needed to substantiate his claim and informed him of 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  In a June 2007 letter, VA provided the Veteran 
notice pertinent to the downstream disability rating and 
effective date elements of his claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was 
furnished a Statement of the Case in May 2000, with 
subsequent re-adjudication of his claim in an August 2005 and 
August 2008 Supplemental Statements of the Case.  See 
Mayfield and Pelegrini, both supra.  Accordingly, any defect 
as to the notice and timing was remedied, and thus no 
prejudice to the Veteran will result from the adjudication of 
his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Moreover, it is well to observe that the Veteran has 
established entitlement to service connection for a cervical 
spine disability and an initial rating for this condition has 
been assigned.  Thus, the Veteran's claim in this instance 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  The notice provisions of the VCAA and its 
implementing regulations are no longer applicable to this 
matter, because the purpose for which they were intended has 
been fulfilled.  Id.  Also, it is of controlling significance 
that after awarding the Veteran service connection for his 
cervical spine disability and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b)(3)(i) (2008) (VA has no duty to provide section 
5103 notice upon receipt of a notice of disagreement on a 
downstream issue).  The RO furnished the Veteran a Statement 
of the Case that addressed the initial rating assigned for 
his cervical spine disability, included notice of the 
criteria for a higher rating for that condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA examinations and statements from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found - this practice is known as "staged ratings."  See 
id. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2008).

The Veteran currently receives a 20 percent rating for his 
service-connected residuals of cervical fusion, C5-C7, 
status-post cervical herniated nucleus pulposus with cervical 
spondylosis.  He contends, in essence, that he is entitled to 
a higher rating.

The Veteran filed his original claim for compensation 
benefits in December 1998.  During the pendency of this 
claim, the criteria for rating spinal disabilities were 
revised (effective September 23, 2002, and  September 26, 
2003).  The Board will evaluate the Veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  The General Counsel of VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  However, the Veteran does get the benefit of having 
both the former and revised regulations considered for the 
period after the change was made.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fec. Cir. 2003).  That 
guidance is consistent with long standing statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A.     § 5110(g) 
(West 2002).

Prior to September 23, 2002, the Veteran's residuals of 
cervical fusion, C5-C7, status-post cervical herniated 
nucleus pulposus with cervical spondylosis were evaluated 
under Diagnostic Code 5293 (for intervertebral disc 
syndrome).  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating requires severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (2002).

Under Diagnostic Code 5290 (as in effect prior to September 
26, 2003), a 20 percent rating is warranted where limitation 
of motion of the cervical spine is moderate, and a 30 percent 
rating is assigned for severe limitation of motion.  38 
C.F.R. § 4.71a (2002).

The Board observes the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2008).  Although the criteria under 
Diagnostic Codes 5290 through 5292 were less defined that the 
current criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Supplementary 
Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 23, 2002, intervertebral disc syndrome 
(pre-operative or post-operative intervertebral disc 
syndrome) is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months; or, by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations were re-worded and moved to Note 1, following 
the General Rating Formula for Disease and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned 
instructions were re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Disease 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  Id.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 
2002) (indicating that the then-proposed amendment "would 
make editorial changes," but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"); Schedule for 
Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of 
incapacitating episodes over the 12 month period), the 
revised criteria provide that a 20 percent evaluation is 
warranted if incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation is warranted if 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is warranted if incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004, 2008).  
The revised schedule does not provide for an evaluation 
higher than 60 percent.

Effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243 (2004, 
2008).  Thus, this second method of evaluation provides that 
a 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
15 degrees; or, the combined range of the motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gain or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical.  A 100 percent disability rating is assigned 
for unfavorable ankylosis of entire spine.  Id.

38 C.F.R. § 4.71a., General Rating Formula, Note (1) provides 
that any associated objective neurologic abnormalities should 
be rated separately under the appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004, 2008); Plate V, 38 
C.F.R. § 4.71a. (2004, 2008).

The service treatment records indicate that in October 1996, 
the Veteran presented with a two-month history of bilateral 
upper extremity paresthesias, hand clumsiness, gait 
difficulty, and urinary and rectal dysfunction, which began 
after he sustained a hard parachute landing fall.  A magnetic 
resonance imaging (MRI) and myelogram were performed at that 
time.  The MRI revealed a large C5-6 herniated nucleus 
pulposus with increased signal in the cord at that level on 
T2 weighted images; and the myelogram confirmed a large 
central herniated disk and showed some moderate stenosis from 
a bulging C6-7 disk.  Due to clinical and radiographic 
findings of severe myelopathy, the Veteran underwent a C5-6 
and C6-7 anterior cervical diskectomy with fusion.

The medical and clinical reports pertaining to the Medical 
Evaluation Board (MEB) examination in April 1998, and the 
Physical Evaluation Board Proceedings in August 1998 reveal 
that the Veteran was status post, cervical herniated nucleus 
pulposus with cervical spondylosis and cervical fusion 
performed at C5 to C7.  These reports indicate that the 
Veteran's post-operative cervical condition at that time 
presented residual mild myelopathy resulting in: some mild 
spasticity in both hands; subjective dysesthesias in both 
upper and lower extremities with cramping at times of 
physical activity; sexual dysfunction described as decreased 
tumescence during sexual intercourse; bladder sensory deficit 
described as decreased bladder sensation although urination 
was not inhibited; and slight unsteadiness in his tandem 
gait.  The diagnoses were: (1) cervical herniated nucleus 
pulposus with myelopathy, (2) cervical spondylosis, (3) cord 
contusion secondary to number 1, (4) sexual dysfunction 
secondary to number 1, and (5) decreased bladder sensation 
secondary to number 1.

As reflected in the addendum to the April 1998 MEB report, a 
follow-up MRI of the cervical spine revealed some moderate 
congenital stenosis.  It was noted that the Veteran was fused 
anteriorly from the surgery over the entire stenotic region 
from C4 to C6 and remained stable, clinically; and that the 
stenosis, itself, did not limit the Veteran's activity.  The 
Veteran's activity was found to be limited by his myelopathy, 
which was stable but unlikely to improve dramatically.

When the Veteran was examined by VA in February 1999, he 
presented with complaints of paresthesia and tiredness in the 
upper extremities and shoulders, which were exacerbated by 
repetitive physical activity.  He explained that he had 
persistent paresthesia involving his fingertips, which was 
worsened by repetitive use of his hands and fingers (such as 
in overhead and above the shoulder activities) and by 
performing activities that required a constant grip (such as 
gripping a steering wheel).  He described residual discomfort 
involving the shoulders, noting extremely uncomfortable pain 
along the traperzia superiorly; and that he tends to 
experience bicep spasms with repetitive use of his hands.  He 
reported paresthesias involving the groin and perineal region 
and unsteadiness with his legs.  His complaints also 
included: sexual dysfunction, which he described as 
inadequate sensation and an inability to tell if he was 
ejaculating; and bladder sensory deficit, which he described 
as watching to make sure that he has completed urination to 
avoid soiling his underclothes.

Upon VA clinical examination in February 1999, the Veteran 
demonstrated a full and normal range of motion of the 
cervical spine.  Motor tests of the upper extremities 
revealed weakness in the deltoid muscles (bilaterally) and in 
the dorsiflexors of his right foot, both graded as 4/5; and 
the remainder of the muscle testing was within normal limits.  
The reflexes were two plus and symmetrical, bilaterally, for 
the triceps, biceps, patella and Achilles.  Sensory testing 
revealed no outward deformity, and the Veteran was able to 
appreciate light touch involving all fingertips.  The 
impression was that the Veteran had sustained a spinal cord 
injury due to a significant disk bulge at C5-C6, causing 
significant spinal cord compression and some degree of 
quadriplegia; and that the Veteran still had some deficits, 
which appeared to be more of a sensory phenomenon involving 
the C5-C6 nerve roots of the upper extremities.  According to 
the examiner, there was some weakness involving the 
dorsiflexor of the right foot, which he surmised may be 
related an old tibia fracture or could be secondary to the 
spinal cord injury.  In the addendum, which took into account 
the x-ray studies of the cervical spine, the examiner 
commented that the fusions (between C5-C6) appeared to be 
complete; that the neural foramina appeared to be reasonably 
patent and there were no other significant arthritic changes 
involving the cervical spine; and that there was a slight 
reversal of the cervical lordosis between C4 and C5.

VA and private medical reports, dated between June 2000 and 
July 2002, indicate that in March 2001, a private physician 
noted that the Veteran's symptoms of myelopathy were mostly 
likely due to the region of myelomalacia at C5-6, and advised 
that these symptoms would be permanent with no expectation of 
significant improvement in light of the myelomalacia and cord 
atrophy.  When the Veteran was seen by his private physician 
in July 2002, he complained of pain in the cervical spine and 
numbness in the upper and lower extremities with movement of 
the neck; and that for the past six months, he had increasing 
upper and lower extremity paresthesias, more stumbling with 
gait ataxia, and a decline in sexual function and bladder 
control.  The physical examination of the neck at the time 
revealed a significant decrease in range of motion as well as 
the reproduction of paresthesias in the upper and lower 
extremities with neck extension.  The neurological 
examination was positive for: a Hoffman's sign, cervical 
hyperextension, lower extremity hyperflexia, gait imbalance, 
decreased sensation of the left upper extremity, and 
increased tone of the bilateral lower extremities.  An MRI of 
the cervical spine revealed some residual spinal stenosis at 
C5-C6, an unstable union at C6-C7, left-sided foraminal 
stenosis and central stenosis at C4-C5, and that the anterior 
plate was in place.  The C5-C6 region was well-fused; but at 
C6-C7, it was difficult to tell if fibrous union was present.  
The private physician noted the Veteran's concerns about his 
decreasing function, and discussed his belief that the 
symptoms were referable to the residual stenosis involving 
the cervical cord.  He further indicated that the 
reproduction of numbness was a likely consequence of the 
residual stenosis and may have contribution from the 
nonunion.  The impression was of rule out cervical nonunion 
at C6-C7, and cervical stenosis with increasing myelopathy.

Private medical records dated August 2002 to February 2003 
indicate that in August 2002, the Veteran underwent a 
posterior laminectomy to address the C5-C6 stenosis, which 
included an anterior cervical discectomy and fusion at C4-C5 
and C6-C7 levels.  When the Veteran was seen for follow-up in 
September 2002, he related mild discomfort in the cervical 
region and showed marked improvement in upper extremity 
function.  In October 2002, the Veteran had intermittent 
cervical spine pain, and improvement with incontinence, but 
some anal spasming, was indicated.  In November 2002, the 
Veteran continued to complain of mild cervical spine pain, 
and related that his rectal, bowel and bladder functions 
continued to gradually improve.  The physical examination 
conducted in January 2003 revealed that the Veteran's range 
of cervical spine motion was reduced in all planes, and that 
he still had some decreased sensation in the hands, which was 
noted to be chronic.  Also, these medical records indicate 
that the Veteran was consistently found to be neurologically 
stable.

During a September 2004 VA examination, the Veteran reported 
daily discomfort in his bilateral hands, with more of a 
fatigue feeling, that is mostly associated with standing, 
prolonged sitting and driving.  He also related that 
following his 1996 surgery he began to have problems with 
urinary frequency, incontinence, and erectile dysfunction, 
although he denied currently having any dysfunction in 
activities of daily living associated with his neck injury.  
The Veteran stated his current activity involved walking one 
mile a day.  A physical examination revealed forward flexion 
of the cervical spine to 20 degrees, extension to 30 degrees, 
lateral bend of the neck to 15 degrees, and lateral rotation 
to 40 degrees bilaterally.  Slight bilateral weakness of the 
supraspinatus muscle was noted, right greater than left.  
Occipital groove tenderness was noted on the Speed's test.  
The sensory and dermatome assessment was within normal 
limits, as was the Veteran's grip bilaterally.  No painful 
motion or spasms were noted.  No guarding was observed.  
During the examination the Veteran reported decreased 
sensation within the perineal area.  He also complained of 
paresthesia in the bilateral hands during the examination in 
the median nerve distribution which was found to have a 
slight decrease from the initial presenting physical 
examination of the hands.  Although the examiner noted the 
Veteran's complaints of median nerve distribution 
paresthesias in fingers one through three, the neurological 
examination revealed no abnormalities.  There was no atrophy 
detected of any of the hand intrinsics or forearm 
muscularization.  The diagnoses were of anterior and 
posterior cervical fusion with revision, post-fusion syndrome 
with paresthesia distribution of median nerve bilaterally, 
degenerative disc disease of the cervical spine, and 
bilateral median nerve distribution paresthesia post-cervical 
fusion syndrome.

In an August 2008 VA examination, the Veteran reported 
symptoms of upper extremity aching and fatigue, lower 
extremity aching and fatigue, and an inability to ejaculate 
or have erections.  He stated that he was taking Viagra.  The 
Veteran described numbness and tingling in the fingers in the 
median nerve distribution that existed 60 percent of the 
time; and with his fatigue, his legs get clumsy and weak 
although he was able to ambulate without falling.  He related 
that he was able to do his job, has not lost work in the last 
year, and has had no incapacitating episodes in the last 12 
months.  A physical examination revealed forward flexion of 
the cervical spine to 40 degrees, extension to 10 degrees, 
right and left lateral bending to 10 degrees and right and 
left lateral rotation to 30 degrees with no pain.  Strength 
was 5/5 in both upper and lower extremities, although the 
examiner noted that the Veteran's strength was lower than 
normal.  Repetitive movement caused no change in the range of 
motion from pain, fatigue, weakness, lack of endurance or 
incoordination.  The examiner noted the Veteran's MRI's were 
consistent with his surgeries.  The cranial nerves were 
intact and no decrease in sensation to light touch or 
pinprick was found.  In regards to his bladder capacity, the 
Veteran related that since the original cervical injury he 
just had urgency and reported urinating two times a night and 
every three hours during the day.  The examiner opined that 
the Veteran's current complaints concerning erections, 
urinary urgency, upper extremity fatigue, lower extremity 
fatigue, clumsiness, numbness and tingling in the median 
nerve distribution were all at least as likely as not the 
result of or associated with the Veteran's service-connected 
cervical spine disability. 

Accordingly, the Board has examined the evidence of record 
and finds that, overall, the Veteran's residuals of cervical 
fusion, C5-7, status-post herniated nucleus pulposus with 
cervical spondylosis more nearly approximate the criteria for 
a 60 percent under former Diagnostic Code 5293.  Here, the 
record reveals that initially following his October 1996 
diskectomy and fusion of the cervical spine, the Veteran's 
cervical spine disability was productive of mild myelopathy 
resulting in some mild spasticity in both hands, subjective 
dysesthesias in both upper and lower extremities with 
cramping at times of physical activity; and slight 
unsteadiness in his tandem gait.  However, subsequently dated 
medical records following the October 1996 diskectomy and 
fusion of the cervical spine show that the Veteran continued 
to experience even more persistent symptoms including: 
paresthesia involving his fingertips; residual discomfort 
involving the shoulders; extremely uncomfortable pain along 
the trapezia superiorly; bicep spasms with repetitive use of 
his hands; paresthesias involving the groin and perineal 
region and unsteadiness with his legs; bilateral weakness in 
the deltoid muscles and in the dorsiflexors of his right 
foot; some degree of quadriplegia; sensory phenomenon 
involving the C5-C6 nerve roots of the upper extremities; 
increasing upper and lower extremity paresthesias; stumbling 
with gait ataxia; positive cervical hyperextension; lower 
extremity hyperflexia; gait imbalance; decreased sensation of 
the left upper extremity; and increased tone of the bilateral 
lower extremities.  Moreover, in March 2001, a private 
physician found the Veteran's symptoms to be permanent with 
no expectation of significant improvement in light of the 
myelomalacia and cord atrophy.

While the Veteran's cervical spine disability showed marked 
improvement in upper extremity function following his August 
2002 surgery, subsequent medical records also reveal that the 
Veteran continued to show manifestations of anal spasming, 
decreased range of cervical spine motion in all planes, 
chronic decreased sensation in the hands, decreased sensation 
within the perineal area, paresthesia in the bilateral hands, 
and a slight decrease in median nerve distribution.  
According to the VA examiner in August 2008, the Veteran's 
current symptoms of upper extremity fatigue, lower extremity 
fatigue, clumsiness, numbness and tingling in the median 
nerve distribution were all associated with the Veteran's 
service-connected cervical spine disability.

In light of the clinical findings discussed above, 
particularly those which indicate a substantial degree of 
sensory impairment involving the upper and lower extremities, 
the Board finds it reasonable to conclude that the 
symptomatology associated with the residuals of cervical 
fusion, C5-7, status post cervical herniated nucleus pulposus 
with cervical spondylosis, more nearly approximates a 
disability picture which demonstrates pronounced neurological 
impairment of the cervical spine.  38 C.F.R. §§ 4.3, 4.7 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, a 60 
percent rating for the Veteran's residuals of cervical 
fusion, C5-7, status post cervical herniated nucleus pulposus 
with cervical spondylosis, is warranted under former 
Diagnostic Code 5293.

Accordingly, the Board determines that the Veteran's 
residuals of cervical fusion, C5-7, status post cervical 
herniated nucleus pulposus with cervical spondylosis have 
been no more that 60 percent disabling since the grant of 
service connection in December 1998.  As such, his rating may 
not be staged because it represents his greatest level of 
impairment attributable to this condition since that date.  
See Fenderson, supra.

Esteban and Separate Rating Consideration

The Board finds that, resolving all benefit of the doubt in 
favor of the Veteran, the medical evidence supports the 
assignment of separate ratings for objective neurological 
abnormalities manifested by decreased bladder sensation with 
urinary urgency and erectile dysfunction.  The Board 
initially notes that while the Veteran's neurological 
manifestations also included sensory impairment consisting of 
fatigue and paresthesias of the upper and lower extremities, 
these neurological findings were appropriated to the site of 
the diseased disc in the Veteran's cervical spine and thus 
are specifically provided for under former Diagnostic Code 
5293.

The Board also acknowledges that the Veteran's residuals of 
cervical fusion, C5-7, status-post herniated nucleus pulposus 
with cervical spondylosis is rated under former Diagnostic 
Code 5293, which contemplates persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
however, a separate disability rating for objective 
neurological abnormalities manifested by urinary urgency and 
erectile dysfunction does not represent pyramiding, as the 
two disabilities present separate and distinct 
symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994); 38 C.F.R. § 4.14 (2008). 

The Board notes that the August 2008 VA examiner opined that 
the Veteran's current complaints concerning erections and 
urinary urgency were all at least as likely as not the result 
of or associated with the Veteran's service-connected 
cervical spine disability.  In making his conclusion, the 
examiner cited the April 1998 Medical Evaluation Board 
findings which diagnosed the Veteran with cervical herniated 
nucleus pulposus with myelopathy, cervical spondylosis, and a 
cord contusion, sexual dysfunction and decreased bladder 
sensation all secondary to cervical herniated nucleus 
pulposus with myelopathy.  In addition, the June 2000 VA 
examiner related the Veteran's reported history of sexual 
dysfunction to his cervical spine problems.  Finally, as 
noted above, during the August 2008 VA examination the 
Veteran reported urinary urgency with urinating two times a 
night and every three hours during the day.

Based on the above evidence, and resolving all benefit of the 
doubt in favor of the Veteran, the Board finds that an 
additional objective neurological abnormality, manifested by 
reports of decreased bladder sensation with urinary urgency 
since the Veteran's original cervical injury and reports of 
urinating two times a night and every three hours during the 
day, should be rated separately at 10 percent for urinary 
frequency, as required by Esteban, supra, as there is 
evidence of a objective neurological abnormality based upon 
decreased bladder sensation.  See also  38 C.F.R. § 4.71a , 
Note (1) following the General Rating Formula for the Spine 
(new rating criteria).  Diagnostic Code 7517 provides a 10 
percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  As such, a separate 10 percent 
disability rating under Diagnostic Code 7517 is warranted for 
the Veteran's decreased bladder sensation with urinary 
urgency.

Finally, Based on the above evidence, and resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that an additional objective neurological abnormality, 
manifested by erectile dysfunction should be rated separately 
at 0 percent for a penis deformity with loss of erectile 
power, as required by Esteban, supra, as there is evidence of 
a objective neurological abnormality, with loss of erectile 
power.  See also  38 C.F.R. § 4.71a , Note (1) following the 
General Rating Formula for the Spine (new rating criteria).  
A penis deformity with loss of erectile power is assigned a 
20 percent evaluation under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  As the Veteran has reported loss of erectile 
power, penile deformity is not demonstrated by the evidence.  
Hence, a separate 0 percent disability rating under 
Diagnostic Code 7522 is warranted for the Veteran's erectile 
dysfunction.

The Board has considered that when a disability rating is 
awarded for erectile dysfunction, special monthly 
compensation for loss of use of a creative organ must also be 
considered, however, as previously noted, this discrete issue 
has been referred to the RO for appropriate action.

While the Board notes that the Veteran had complained about 
bowel incontinence, this disability was last reported in 
November 2002 with no evidence of any residual bowel 
dysfunction with frequency of incontinence and no bowel 
dysfunction has been related to the Veteran's cervical spine 
disability.  Hence, a separate rating for this condition is 
not warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the Board determines that the Veteran's 
decreased bladder sensation with urinary urgency has been no 
more than 10 percent disabling, and his erectile dysfunction 
has been no more than 0 percent disabling, since the grant of 
service connection for the cervical spine disability in 
December 1998.  As such, his ratings may not be staged 
because they represent his greatest level of impairment 
attributable to these conditions since that date.  See 
Fenderson, supra.

As the Board's decision to assign separate ratings for the 
Veteran's decreased bladder sensation with urinary urgency 
(10 percent) and erectile dysfunction (0 percent), in 
addition to the 60 percent disability rating assigned for the 
cervical spine disability, results in a favorable outcome of 
the Veteran's claim, the Board concludes that the Veteran has 
not been prejudiced by its action.  Bernard v. Brown, 4 Vet. 
App. at 393.


Other Considerations

The Board has also considered other applicable diagnostic 
criteria, however, for the reasons enumerated below, the 
Board finds that the disability ratings assigned above are 
the most favorable to the Veteran.  

Under the revised rating criteria, effective September 26, 
2003, the Board finds that the Veteran's cervical fusion, C5-
7, status-post cervical herniated nucleus pulposus with 
cervical spondylosis would meet no more than the 20 percent 
disability rating under Diagnostic Criteria 5243 as rated 
under the General Formula for Rating Diseases and Injuries of 
the Spine, as the Veteran's range of motion of the cervical 
spine was, at worst, productive of forward flexion no more 
than 20 degrees based upon the findings of the September 2004 
VA examination.  The Veteran's range of motion actually 
improved in the August 2008 VA examination.  In addition, 
Diagnostic Code 5243 as evaluated under intervertebral disc 
syndrome based on incapacitating episodes is not applicable 
as there is no evidence of incapacitating episodes as defined 
by applicable regulation.  Thus, the Veteran's range of 
motion of the cervical would yield only 20 percent rating 
based upon the General Formula for Rating Diseases and 
Injuries of the Spine.

In addition, under the revised criteria, effective September 
26, 2003, the Veteran could be entitled to separate 
disability ratings under Note (1) of the revised rating 
criteria, as there is evidence of an objective neurological 
abnormality based on fatigue and numbness of the upper and 
lower extremities, decreased bladder sensation with urinary 
urgency and erectile dysfunction.  An additional objective 
neurological abnormality, manifested by mild paresthesia in 
the median nerve in the bilateral hands and fingers, could be 
rated separately under Diagnostic Code 8515, pertaining to 
the median nerve, at 10 percent for the right hand and 10 
percent for the left hand.  In addition, an objective 
neurological abnormality, manifested by complaints of mild 
weakness in the lower extremities, could be rated separately 
under Diagnostic Code 8520, for paralysis of the sciatic 
nerve, at 10 percent for the right lower extremity and 10 
percent for the left lower extremity.  An additional 
objective neurological abnormality, manifested by decreased 
bladder sensation with urinary urgency since the Veteran's 
original cervical injury and reports of urinating two times a 
night and every three hours during the day, could be rated 
separately at 10 percent for urinary frequency under 
Diagnostic Code 7517.  Finally, an additional objective 
neurological abnormality, manifested by erectile dysfunction 
could be assigned a separate rating of zero percent under 
Diagnostic Code 7522 as there is no evidence of a penis 
deformity.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2008).

While the revised rating criteria, effective September 26, 
2003 reflects that the Veteran's residuals of cervical 
fusion, C5-7, status-post cervical herniated nucleus pulposus 
with cervical spondylosis can be rated under several 
Diagnostic Codes, the collective evaluation for this 
disability would yield a 50 percent combined disability 
rating under the revised criteria, whereas the collective 
evaluation for this disability under the old rating criteria 
as applied above in this case would yield a 60 percent 
combined disability rating.  As such, the evaluation of the 
Veteran's cervical fusion, C5-7, status-post cervical 
herniated nucleus pulposus with cervical spondylosis is more 
favorably rated under the old rating criteria and thus 
results in no prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. at 393.

Finally, as the Veteran's residuals of cervical fusion, C5-7, 
status-post cervical herniated nucleus pulposus with cervical 
spondylosis is rated at 60 percent which is the maximum 
assignable rating under the old criteria as well as under 
revised Diagnostic Code 5243 as evaluated based on 
incapacitating episodes these Diagnostic Codes are not 
applicable.  Moreover, as there is no evidence of unfavorable 
ankylosis of the entire spine, revised Diagnostic Codes 5235-
5243, as evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, are not applicable.  In 
addition, the medical evidence of record does not support any 
additional limitation of motion in response to repetitive 
motion that would support a higher evaluation under the old 
or new rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59 (2008).





ORDER

A disability rating of 60 percent for residuals of cervical 
fusion from C5 through C7, status post cervical herniated 
nucleus pulposus with cervical spondylosis, is granted, at 
least for the period from December 3, 1998, subject to the 
provisions governing the award of monetary benefits.

A disability rating of 10 percent for decreased bladder 
sensation and urinary urgency is granted, at least for the 
period from December 3, 1998, subject to the provisions 
governing the award of monetary benefits.

A disability rating of zero (0) percent for erectile 
dysfunction is granted, at least for the period from December 
3, 1998, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


